EVERETT, Senior Judge
(concurring in part):
I
Article 7, Uniform Code of Military Justice, 10 USC § 807, provides that “[a]ny person authorized under regulations governing the armed forces to apprehend persons subject to [the Code] or to trial thereunder may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.” RCM 302(b), Manual for Courts-Martial, United States, 1984, authorizes military law enforcement officials, as well as commissioned, warrant, petty, and noncommissioned officers on active duty to apprehend servicemémbers.
Kobylski does not fit into any category set forth in RCM 302(b). Therefore, if he attempted lawfully to apprehend Shepherd —or, in civilian parlance, to arrest him — his authority to do so could be derived only from some source other than the Uniform Code or the Manual for Courts-Martial. In this instance, the prosecutor relied on the law of Florida — where all material events occurred — as the source of Kobylski’s authority to apprehend. Therefore, an initial question arises whether Article 7 and the regulations promulgated thereunder — RCM 302(b) — were intended by Congress to preempt any other authority for one servicemember to apprehend another.
This issue is especially important if a servicemember seeks to take another servicemember into custody under the purported authority of a citizen’s arrest pursuant to state law. Even though views differ as to the desirability of permitting a citizen’s arrest and as to the circumstances under which it should be allowed, I perceive no intention of Congress to exercise its authority under the Supremacy Clause, see U.S. Const. Art. VI, to preclude a servicemember from making a citizen’s arrest that would be lawful if only civilians were involved. Indeed, in light of the legitimate interest of a state in maintaining order and enforcing its laws, I can see no reason why Congress would want to place servicemembers in a different position from other persons within a state with respect to their authority to make a citizen’s arrest.
II
If the Government may look to Florida law as a proper source of authority for Kobylski’s apprehension of appellant, the next issue is whether Florida statutory or case law authorized a citizen’s arrest under the facts of this case. The military judge initially concluded that the apprehension was proper because Kobylski had probable cause to believe that Shepherd had stolen his stereo. However, subsequent to the trial, the judge became convinced that the theft of the stereo was only a misdemeanor under Florida law. In that event, a citizen’s arrest apparently was not permissible because — as was true under the common law and still is true in most jurisdictions— one private citizen usually is not allowed to arrest another for a misdemeanor.*
However, I do not believe it necessary to inquire further whether Shepherd’s initial conduct could in some way be construed as a felony under Florida law which autho*74rized Kobylski to undertake a citizen’s arrest or otherwise use force against appellant. Even if Kobylski lacked authority to apprehend Shepherd and so was himself guilty of an assault and battery on appellant, Shepherd’s use of force in reaction thereto was so excessive as a matter of law that it could not be justified as self-defense or lawful resistance to an unlawful apprehension. Therefore, any error by the military judge in instructing on citizen’s arrest did not prejudice appellant.

 It might be asked whether state arrest law may be intermeshed with the punitive articles of the Uniform Code, so that a servicemember who has committed a serious offense under the Code may be taken into custody for that offense by the same state law enforcement officials or private citizens who would be authorized to arrest the servicemember for violation of the applicable state law.